Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claims 1-9 are pending. Claims 1-9 have been examined.

Priority
This application, Serial No. 16/547,928 (PGPub: US20210132057A1) was filed 09/10/2020. 

Specification
The disclosure is objected to because of the following informalities:
Specification paragraph 6 recites “the German utility model DE2032160U1”. Searching for this unitality model does not return any relevant results, the correct unitality model should be DE20321610U1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “the antibody of clone 1 is used”. It is unclear what is “clone 1” is referring to. The specification does not provide an explanation for this term. For the purpose of compact prosecution the examiner is interpreting the claim language “the antibody of clone 1 is used” as any antibody specifically against elastase 1. Clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Scheefers et al. (US5622837A, hereinafter “Scheefers 837’”) in view of Kurai et al. (JPH10300643A) and Scheefers et al. (US9766243B2, hereinafter “Scheefers 243’”), as evidenced by Sun et al. (CN109212183A) and Penn et al. (Review of synthetic human faeces and faecal sludge for sanitation and wastewater research. Water Res. 2018 Apr 1;132:222-240. doi: 10.1016/j.watres.2017.12.063. Epub 2017 Dec 30. PMID: 29331910).
Regarding claim 1,  Scheefers 837’ teaches a test kit containing such antibodies is suitable for the diagnosis and course monitoring of chronic and acute pancreatitis as well as mucoviscidosis in bodily fluids and/or in stools (Abstract). In detail, Scheefers teaches a kit for in vitro diagnostics, comprising 
b) an immunological device for diagnosis and exclusion of a pancreatic insufficiency in the feces (Column 3, ln. 34-37: immunologic test kits for the diagnosis and course monitoring of chronic pancreatitis, acute pancreatitis and mucoviscidosis in bodily fluids and/or stools), wherein the device comprises a solid phase, to which is bound at least one antibody, selected from the group of the elastase 1-specific monoclonal antibodies capable of binding (Column 4, ln. 27-37: the use of the E1-specific antibody according to the invention for the selective quantitative determination of El based on the immunoassay principle is done by incubation with at least two different receptors. Both receptors, e.g., monoclonal antibodies, must be specific for E1; one of the two receptors is bound to a solid phase. The binding to the solid phase is done in the usual way, as known to those skilled in the art).
Scheefers 837’ does not specifically teach a sample preparation device for feces samples and the elastase 1-specific monoclonal antibodies do not cross-react with animal pancreatic elastases.
Kurai teaches throughout the publication a stool collection vessel capable of keeping a collection amount of stools feces constant (Abstract). In detail, Kurai teaches 
a) at least one sample preparation device for feces samples, with a closeable vessel for receiving a liquid reagent or/and solvent and a cylindrical sample collection rod (Par. 8: as shown in FIG. 1 and FIG. 2, the feces collection container 11 includes a feces collection rod 15 on one side and a rod portion 13 on the other side, and a stool collection portion 14 provided on a distal end side of the bar portion 13. It is provided with a container body 17 which is inserted with a rod part 13 side of the stool collecting bar 15 and stores a buffer solution; FIG. 1 and FIG. 2 shows that the container 17 is closed by the collection bar 15) with a diameter d of 1-2 mm (Par. 25: the rod 13 has a diameter of 1.5 mm), 
which has in the region of one of its ends on its peripheral surface at least one scoop-type recess (Fig. 3-4 and Par. 12: the feces collecting portion 14 has an groove portion 33 recessed from an outer peripheral surface 13 a of the rod portion 13) and is insertable with this end into the vessel through an insertion opening of the vessel (Fig. 1-2 and Par. 4: a container body into which the rod portion side of the feces collecting bar is inserted) provided with a stripping shoulder (Fig. 2d and Par. 22: the stools feces adhered to the outer periphery of the rod portion 13 by the insertion of the rod portion 13 into the cut portion 53 is scraped off by the fitting body 18) characterized by that 
the at least one scoop-type recess represents an annular or ring segment- shaped recess of the cylindrical sample collection rod, wherein the angle α between the lateral surface of the sample collection rod and the recess is approximately rectangular, and wherein the angle β between the base surface of the recess and the core cylinder also is approximately rectangular (Fig. 3 and Par. 12: The groove portion 33 is formed on one side of the rod portion 13 in the radial direction and extends in a direction orthogonal to the length direction with the same width in the length direction of the rod portion 13, and is arranged on one side in the thickness direction of the grip portion 12). 
Scheefers 243’ teaches throughout the publication a test kit for better carrying out a method for detecting biomarkers in human or animal stool (Abstract). In detail, Scheefers 243’ teaches the test kit based on an immunoassay consists of two sampling and preparation devices and a test cassette (Column 16, ln. 23-24). Scheefers 243’ teaches a stool extraction method using a special detergent (e.g. CHAPS) (Column 13, ln. 59-61).  Scheefers 243’ also teaches a extraction buffer solution comprises a phosphate-buffered sodium chloride solution with a pH value of 6.7-7.6, and the detergent CHAPS (3-[(3-cholamidopropyl)dimethylammonio]-1- propanesulfonate 10 mM-50mM (Column 16, ln. 23-46). It is known in the art that feces extraction buffer can also contain sodium azide and tween 20 as evidenced by Sun et al. (Sun, claim 5: the excrement dilution is the 20mM PBS of 100 μl (PH 7.4), 0.5%BSA, 0.2%Tween 20, 0.02% NaN3);
Additionally, Scheefers 243’ teaches the sampling contains one of the buffers described above (1.5-2.5 ml) (Column 18, ln. 9-10). 
Scheefers 243’ further teaches the antibodies mentioned above do not cross-react with hemoglobin from swine, horse, sheep, and cattle (Column 17, ln. 60-62).
Regarding claim limitation “the total volume of the recess is 10-100 µl”, Scheefers 243’ also teaches the required amount of stool (4-30 mg, preferably 25 mg) (Column 16, ln. 25-27). It is known in the art that feces are characterized by density of 1.06 g/ml as evidenced by Penn et al. (Penn, Page 224, left column, 1st Par.: according to the US National Bureau of Standards (NBS) faeces are characterized by density of 1.06 g/ml), therefore, the volume of  4-23 mg stool can be calculated from feces density as 3.8-28.3 µl. 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the test kit of Scheefers 837’, to include a stool collection vessel, as taught by Kurai. Doing so would enable the feces collection function of the test kit and keep a collection amount of stools feces constant as taught by Kurai (Kurai, Par. 3). 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the test device of Scheefers 837’ in view of Kurai, to use the buffer solution comprising a PBS solution with a pH value of 6.9-8, Tween 20, sodium azide < 0.05 % and the detergent CHAPS at 10 mM, as taught by Scheefers 243’, because Scheefers 243’ teaches the buffer is a special extraction buffer for process a sample of human or animal stool in order for detecting a pathological event in the gastrointestinal tract (Scheefers 243’, Column 12, ln. 28-32).
It would have also been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the test device of modified Scheefers 837’, to use 1-2 ml as the volume of the buffer solution in the collection tube, as taught by Scheefers 243’ for the purpose of using appropriate amount of buffer solution.
Furthermore, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 979 F.2d 1575, 16 USPOQ2d 1934 (Fed. Cir. 1990}.See MPEP § 2144.05 (I).
It would have further been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the test device of modified Scheefers 837’, to use the antibodies do not cross-react with antibodies of animal, as taught by Scheefers 243’, for the purpose of reducing the cross-reaction with antibodies of animal as taught by Scheefers 243’.
One of skill in the art would have a reasonable expectation of success in combining Scheefers 837’ with Kurai because adding include a stool collection vessel in the test kit is straightforward and it would enable the feces collection function of the test kit.  One of skill in the art would have a reasonable expectation of success in combining Scheefers 837’ in view of Kurai with Scheefers 243’ because all are directed to a test kit for analyzing detecting biomarkers in human or animal stool.

Regarding claim 4, modified Scheefers 837’ teaches the test kit wherein the device is designed in the manner of an ELISA test, wherein the antibody is bound in a microporous flat membrane or hollow fiber membrane (Scheefers 837’, Column 3, ln. 40-42: it was found that a sandwich ELISA is most suitable for rapid diagnosis on a large specimen scale; Scheefers 837’, Column 4, ln. 4-11: a first antibody is bound as a receptor to a carrier matrix of membrane, tissue, or flowing structure, so that it does not represent the usual floor of the depression of an ELISA immunoplate, but is instead present as bound to the matrix. Preferred matrices are microporous flat membranes or hollow fiber membranes).
Regarding claim 5, modified Scheefers 837’ teaches the test kit wherein the device is designed in the manner of an immunoassay (Scheefers 837’, Column 4, ln. 27-29: the use of the E1-specific antibody according to the invention for the selective quantitative determination of El based on the immunoassay principle).

Regarding claim 6, modified Scheefers 837’ teaches the test kit wherein the device is designed in the manner of a lateral flow immunoassay (Scheefers 243’, Column 1, ln. 16-21: the test kit is used for health analysis, early detection by the detection of biomarkers that can provide an indication of pathological changes particularly of a malignant event in the gastrointestinal tract (e.g. pancreas, and colon); Scheefers 243’, Column 2, ln. 22-23: providing a simple, robust, inexpensive, routine-suitable lateral flow test). It would have been obvious to design the test kit in the manner of a lateral flow immunoassay because Scheefers 837’ teaches determination processes based on the immunoassay principle have been widely developed (Scheefers 837’, Column 3, ln. 52-53) and Scheefers 243’ teaches a lateral flow immunoassay is simple, robust, inexpensive, routine-suitable (Scheefers 243’, Column 2, ln. 22-23).

Regarding claims 7 and 8, modified Scheefers 837’ teaches the test kit according wherein all antibodies are monoclonal antibodies (Scheefers 837’, Column 6, ln. 5-8: to obtain monoclonal antibodies directed only against E1, hybridoma cells whose supernatant liquid does not contain any antibodies directed against other antigens are cloned two Times).
Regarding claim 9, modified Scheefers 837’ teaches the test kit is used for diagnosis and exclusion of an exocrine pancreatic insufficiency in the feces or an acute pancreatitis in the serum (Scheefers 837’, Abstract: a test kit containing such antibodies is suitable for the diagnosis and course monitoring of chronic and acute pancreatitis as well as mucoviscidosis in bodily fluids and/or in stools).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Scheefers 837’ (US5622837A) in view of Kurai et al. (JPH10300643A) and Scheefers 243’ (US9766243B2), as evidenced by Sun et al. (CN109212183A) and Penn et al., as applied to claim 1 above, and further in view of  SCHEBO BIOTECH AG (DE20321610U1, hereinafter “Schebo”).
Regarding claim 2, modified Scheefers 837’ teaches the test kit according to claim 1 as outlined in detail above. 
Modified Scheefers 837’ does not specifically teach that the cylindrical sample collection rod comprises two to six annular or ring segment-shaped recesses as scoop-type recesses.
Schebo teaches throughout the publication sample preparation device especially for stool samples (Abstract). In detail, Schebo teaches The sampling rod 13 is provided with one or more scooping depressions 15 for the stool sample to be analyzed in the region of its end located in the sleeve 3 on its circumferential surface (Par. 46; Fig. 5a shows four scooping recesses is present on the rod).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the test kit of modified Scheefers 837’, to incorporate one or more (e.g. 4) scooping depressions on the sample collection rod, as taught by Schebo, to arrive at the claimed invention. Doing so would enable the introduction of a predetermined amount of stool into the solvent as taught by Schebo (Schebo, Par. 5). One of skill in the art would have a reasonable expectation of success in combining modified Scheefers 837’ with Schebo because both are directed to a device to collect desired amount of stool sample.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Scheefers 837’ (US5622837A) in view of Kurai et al. (JPH10300643A) and Scheefers 243’ (US9766243B2), as evidenced by Sun et al. (CN109212183A) and Penn et al., as applied to claim 1 above, and further in view of  SCHEBO (DE20321610U1) and TANIGAMI et al. (US20110244461A1).
Regarding claim 3, modified Scheefers 837’ teaches the test kit according to claim 1 as outlined in detail above. 
Modified Scheefers 837’ also teaches the ring segment spans 1800 of the cylinder cross- section (Kurai, Par. 12: it is preferable that the groove 33 is formed only within a range within 180 ° which is continuous in the circumferential direction of the rod portion 13). It would have been obvious to design the ring segment spans 1800 of the cylinder cross- section as taught by Kurai, because Kurai teaches that unlike a conventional one in which a groove is formed over the entire periphery of the rod 13, it is not necessary to pierce the stools stool, and it is possible to collect the surface of the stools stool by rubbing the stool 14 against the surface of the stools stool as described above (Kurai, Par. 21).
Modified Scheefers 837’ does not specifically teach that the cylindrical sample collection rod comprises four ring segment-shaped recesses as scoop-type recesses, wherein and wherein the total volume of the four ring segment-shaped recesses is 50µl.
Schebo teaches throughout the publication sample preparation device especially for stool samples (Abstract). In detail, Schebo teaches the sampling rod 13 is provided with one or more scooping depressions 15 for the stool sample to be analyzed in the region of its end located in the sleeve 3 on its circumferential surface (Par. 46; Fig. 5a shows four scooping recesses is present on the rod).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the test kit of modified Scheefers 837’, to incorporate four scooping depressions on the sample collection rod, as taught by Schebo, to arrive at the claimed invention. Doing so would enable the introduction of a predetermined amount of stool into the solvent as taught by Schebo (Schebo, Par. 5). One of skill in the art would have a reasonable expectation of success in combining modified Scheefers 837’ with Schebo because both are directed to a device to collect desired amount of stool sample.
Regarding the limitation “the total volume of the four ring segment-shaped recesses is 50 µl”, as outline above in claim 1 rejection regarding limitation “the total volume of the recess is 10-100 µl”, Scheefers 243’ teaches the required amount of stool (4-30 mg, preferably 25 mg) (Column 16, ln. 25-27). It is known in the art that faeces are characterized by density of 1.06 g/ml as evidenced by Penn et al. (Penn, Page 224, left column, 1st para.: according to the US National Bureau of Standards (NBS) faeces are characterized by density of 1.06 g/ml), therefore, the volume of  4-23 mg stool can be calculated from feces density as 3.8-28.3 µl. 
Tanigami teaches throughout the publication a stool collection kit (Abstract). In detail, Tanigami teaches that the amount of the stool supplied for the method for preparing a stool sample of the present invention is not particularly limited, but is preferably within a range of 10 mg to 1 g (Par. 113). It is known in the art that faeces are characterized by density of 1.06 g/ml as evidenced by Penn et al. (Penn, Page 224, left column, 1st para.: according to the US National Bureau of Standards (NBS) faeces are characterized by density of 1.06 g/ml), therefore, the volume of 10-1000 mg stool can be calculated from feces density as 9.4-94.3 µl. It would have been obvious to design a total recesses volume in this range because Tanigami teaches that if the amount of stool is too large, the collection procedure requires more effort and the size of a stool collection container also becomes too large, thereby resulting in deterioration of the handling property or the like. On the other hand, in the case when the amount of stool is too small, which will result in reducing the level of analytical accuracy for the target nucleic acid (Tanigami, Par. 113). Furthermore, In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 979 F.2d 1575, 16 USPOQ2d 1934 (Fed. Cir. 1990}.See MPEP § 2144.05 (I).
Additionally, although Scheefers 243’ and Tanigami do not specifically teach the limitation “the total volume of the four ring segment-shaped recesses is 50 µl”, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation”  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation.”  Id. at 458, 105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  Since applicant has not disclosed that the specific limitations recited in instant claim “the total volume of the four ring segment-shaped recesses is 50 µl” are for any particular purpose or solve any stated problem, and the prior art teaches that the total volume of the recesses may be varied because different assay conditions might require different total volume of the recesses.  Absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the methods disclosed by the prior art by normal optimization procedures known in the art of determining the total volume of the recesses of sample collection rod.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYAN ZOU whose telephone number is (571)272-1067. The examiner can normally be reached Mon-Fri 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571)272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOYAN ZOU/           Examiner, Art Unit 1641                                                                                                                                                                                             

/BAO-THUY L NGUYEN/Supervisory Patent Examiner, Art Unit 1641                                                                                                                                                                                                        May 6, 2022